Title: From Benjamin Franklin to Sarah Bache, 27 June 1780[–12 August 1780]
From: Franklin, Benjamin
To: Bache, Sarah Franklin


Dear Sally
Passy, June 27.[–August 12] 1780.
I received your pleasing Letters of Nov. 14. Mr. aston whom you recommended to me has been here, and I treated him with the Civilities you desired. I was glad to hear that William, Betsy & Louis, tho’ the two latter are yet Strangers to me, were all well & lively. Will was always lively. Tell me what Improvement he makes in his Learning. He ought to read and begin to write by this time. I hope to have a Letter from him soon. Ben writes to me often. He is very glorious at present, having obtained the Prize of his School for a best Translation from the Latin into French; which was presented to him in the Cathedral Church by the first Magistrate of the City. I send you his Letter and his Master’s containing the News of this Important Event. He gives a Treat on the Occasion to the rest of the Scholars for which I shall pay with much Pleasure. If this gets Safe to your hand, you will receive with it a little Portrait of him, sent me by a Lady that is his friend. I inclose one of her Letters. I received the Newspapers you were so kind as to send me by M. Gerard, but you may imagine they were very old before I got them. Lately I have got some fresher with yours of may 2. giving me the good Tidings of your Child’s being safely thro’ the Small Pox. M. Mease himself by whom you sent that Letter is not yet come to Paris. Messrs. Foulk and Fox are just arrived, & will do Temple & me the favour to take a family Dinner with us. Letters by them from a number of my old Friends, occasion me much Pleasure in renewing the remembrance of them. I continue in health, but have too much to do.— The Congress have kept me in constant Expectation of being assisted by a Secretary; but he has not yet appeared, and Temple and I are absolute Drudges. I am ever My dear Child, Your affectionate Father
B Franklin
Temple present his Duty.
 
  [in Franklin’s hand:] Augt. 12. All continue well— BF.
  Mrs. S. Bache.
  Addressed: Mrs. S. Bache / Philadelphia
